 
Exhibit 10.17
 
SEPARATION AND RELEASE AGREEMENT
 
This SEPARATION AND RELEASE AGREEMENT (the “Agreement”) is made and entered into
by and between ROGUE WAVE SOFTWARE, INC. (“Rogue Wave”) and MARC MANLEY, with a
principal residence at principal residence at 946 NW Circle Blvd. #320,
Corvallis, Oregon 97330 (“Mr. Manley”) (collectively “Parties”) as of the
Execution Date of this Agreement defined in paragraph 29 below.
 
WHEREAS, effective as of October 7, 2002, Mr. Manley tendered his resignation as
Vice President of Development and any and all other positions he may have held
as an employee, officer, and director of Rogue Wave as well as any such
positions he may have held with Rogue Wave’s corporate affiliates, parents or
subsidiaries;
 
WHEREAS, Rogue Wave has accepted the resignation tendered by Mr. Manley;
 
WHEREAS, the Parties wish to make the separation amicable but conclusive on the
terms and conditions set forth herein; and
 
WHEREAS, Mr. Manley accepts the benefits of this Agreement with the
acknowledgment that by its terms he has been fully and satisfactorily
compensated and will receive no payment, compensation, or benefits relating in
any manner to Mr. Manley’s employment with Rogue Wave or the separation thereof
except as set forth in this Agreement.
 
II.    COVENANTS
 
NOW THEREFORE, in consideration of the above set forth recitals which are
incorporated herein by reference and the mutual promises and covenants contained
in this Agreement, it is hereby agreed by and between the Parties hereto as
follows:
 
1.    RESIGNATION.  Mr. Manley has tendered and Rogue Wave has accepted Mr.
Manley’s resignation as Vice President of Development and any and all other
positions he may have held as an employee, officer, and director of Rogue Wave
as well as any such positions he may have held with any of Rogue Wave’s
corporate affiliates, parents or subsidiaries, effective as of October 7, 2002
(“Separation Date”).
 
2.    MODIFICATION AND SUBSTITUTION OF AGREEMENT.  The Parties agree that this
Agreement shall replace, modify, and completely supercede any obligations set
forth in any former agreement, whether written or oral concerning the terms of
Mr. Manley’s employment with, or separation from, Rogue Wave. This Agreement
establishes the final agreement between the parties as to the obligations of
Rogue Wave, and this Agreement may be altered only in a writing signed by the
Chief Executive Officer of Rogue Wave Software, Inc.
 
3.    CONSIDERATION.  Although Rogue Wave has no policy or procedure requiring
payment of any severance benefits, Rogue Wave agrees to the following as part of
this Agreement: Rogue Wave agrees to pay Mr. Manley $50,000.00 (Fifty Thousand
Dollars), less all legally required deductions and required withholdings (“Lump
Sum Payment”). The Lump Sum Payment shall be made in a one-time payment within
10 days of the Execution Date of this Agreement. The Lump Sum Payment shall be
by check and delivered by first class mail, overnight delivery, or hand delivery
(at the sole option of Rogue Wave) to Mr. Manley at the address of his principal
residence set forth above.
 
4.    INSURANCE.  To the extent permitted by the federal COBRA law, applicable
state laws, and the insurance policies and rules applicable to Rogue Wave, Mr.
Manley will be eligible to continue his health insurance benefits. Mr. Manley
acknowledges that Rogue Wave has provided him with a COBRA notification form
setting forth Mr. Manley’s rights and responsibilities with regard to COBRA
coverage. Should Mr. Manley timely elect to continue coverage pursuant to COBRA,
Rogue Wave agrees to pay the premiums in the amount of the premium to that which
Rogue Wave paid immediately prior to the Separation Date for Mr. Manley’s
insurance coverage for a period beginning November 1, 2002 and concluding
January 31, 2003 (“COBRA Payment Period”), unless this obligation is terminated
earlier as set forth in this Agreement. Should Mr. Manley obtain employment
during the COBRA Payment Period, Rogue Wave’s obligation under this paragraph
shall forever cease upon the expiration of the waiting period (if any) for
entitlement to insurance coverage through Mr. Manley’s new employer. Mr. Manley
agrees to notify Rogue Wave in writing in the event Mr. Manley obtains
employment during the COBRA Payment Period.



--------------------------------------------------------------------------------

5.    SHARES SUBJECT TO OPTION.  Pursuant to your stock option grant(s) and the
plan(s) governing those grant(s) (the “Stock Plan”), vesting of your stock
options will cease on your Separation Date. Any right to exercise any vested
shares will be as set forth in your stock option grant notice, the stock option
agreement, and the Stock Plan.
 
6.    OTHER COMPENSATION.  Except as expressly provided herein, Mr. Manley
acknowledges and agrees that Mr. Manleywill not receive (nor is Mr. Manley
entitled to receive) any consideration, compensation, payments, bonuses,
commissions, reimbursements, incentive payments, stock, equity interests, stock
options, or benefits of any kind. Mr. Manley further acknowledges and agrees
that Rogue Wave has paid to Mr. Manley in full any and all wages, salary,
accrued but unused vacation, floating holiday accrued but not taken, personal
time off, commissions, bonuses, stock options, incentive payments and
compensation due and owing, if any, as of the Separation Date. The Parties also
agree that, except as provided in paragraph 14 of this Agreement supercedes any
and all prior agreements concerning the obligations of Rogue Wave to Mr. Manley.
 
7.    DENIAL OF LIABILITY.  The Parties acknowledge that any payment by Rogue
Wave and any release by Mr. Manley pursuant to this Agreement are made to ensure
that the separation is amicable, that in making any such payment or release,
Rogue Wave and Mr. Manley in no way admit any liability to each other and that
they expressly deny any such liability.
 
8.    NONDISPARAGEMENT.  Mr. Manley agrees that he will not at any time
disparage Rogue Wave nor any of its officers or directors to third parties in
any manner likely to be harmful to Rogue Wave, its business reputation, or the
personal or business reputation of its officers, directors, shareholders and/or
employees. Notwithstanding the prohibition in the preceding sentence, Mr. Manley
shall respond truthfully, accurately and fully to any question, inquiry, or
request for information when required by legal process.
 
9.    ROGUE WAVE PROPERTY.  Prior to the Separation Date, Mr. Manley agrees to
return to Rogue Wave all Rogue Wave documents in whatever form (and all copies
thereof) and any and all other Rogue Wave property in Mr. Manley’s possession,
custody or control, including, but not limited to, financial information,
customer information, customer lists, employee lists, Rogue Wave files, notes,
contracts, contracts, drawings, records, business plans and forecasts, financial
information, specifications, computer-recorded information, software, tangible
property, including any computer equipment, laptops, cellular telephones,
pagers, credit cards, entry cards, identification badges and keys, and any
materials of any kind which contain or embody any proprietary or confidential
material of Rogue Wave (and all reproductions thereof in any form including
electronic or paper). Mr. Manley agrees that should he fail to comply with this
paragraph of this Agreement, Rogue Wave may pursue any rights it has in law or
in equity to recover such information, to prevent Mr. Manley’s use, disclosure,
or destruction of such property, and to recover damages for Mr. Manley’s
retention, use, disclosure, or destruction of Rogue Wave property.
 
10.    CONFIDENTIALITY/NON-DISCLOSURE.  Mr. Manley acknowledges that
confidentiality and nondisclosure of the terms of this Agreement are material
considerations for the Parties entering into this Agreement. Mr. Manley
acknowledges, represents, and agrees that he has not and will not discuss the
terms or provisions of the Agreement with any current or former Rogue Wave
employee except the Vice President of Human Resources and the Chief Executive
Officer. As such, the provisions of this Agreement shall be held in strictest
confidence by Mr. Manley and shall not be publicized or disclosed in any manner
whatsoever, including but not limited to, the print or broadcast media, any
public network such as the Internet, any other outbound data program such as
computer generated mail, reports or faxes, or any source likely to result in
publication or computerized access. Notwithstanding the prohibitions in this
paragraph: (a) the Mr. Manley may disclose this Agreement in confidence to his
attorneys, accountants, auditors, tax preparers, and financial advisors; and (b)
Mr. Manley may disclose this Agreement insofar as such disclosure may be
necessary to enforce its terms or as otherwise required by law. Mr. Manley
agrees and acknowledges that any breach of the foregoing provisions concerning
confidentiality would cause damage to Rogue Wave in an amount that would be
extremely difficult or impossible to calculate. Accordingly, Mr. Manley agrees
that, in the event of any breach by Mr. Manley, his spouse, attorneys,
accountants, or tax advisors of the foregoing provisions, Rogue Wave shall be
entitled to liquidated damages in the amount of Twenty Five Thousand Dollars
($25,000). Mr. Manley explicitly agrees and acknowledges that this provision
with respect to liquidated damages is reasonable under the circumstances
existing at the time the Agreement was made.
 
11.    ADEA WAIVER AND RELEASE BY MR. MANLEY.  Mr. Manley acknowledges that Mr.
Manley is knowingly and voluntarily waiving and releasing any rights Mr. Manley
may have under the federal Age Discrimination in Employment Act of 1967, as
amended (“ADEA Waiver and Release”). Mr. Manley acknowledges that the
consideration given for this ADEA Waiver and Release, provided for in paragraph
2 above, is in addition to anything of value to which Mr. Manley was already
entitled. The parties agree and acknowledge that Mr. Manley has been advised by
this writing, as required by the ADEA that: (a) this ADEA Waiver and Release
does not apply to any claims under ADEA that may arise after the date that Mr.
Manley signs this Agreement; (b) Mr. Manley has the right to and is advised to
consult with an attorney prior to executing this Agreement; (c) Mr. Manley has
twenty-one days within which to consider this ADEA Waiver and Release (although
Mr. Manley may choose



--------------------------------------------------------------------------------

to voluntarily execute this ADEA Waiver and Release earlier); (d) Mr. Manley has
seven days following the execution of this Agreement to revoke Mr. Manley’s ADEA
Waiver and Release by sending, via certified United States mail, written notice
of revocation to the attention of Rogue Wave, Attn. Director of Human Resources;
5500 Flatirons Parkway, Boulder, CO 80301, and (e) this Agreement will not be
effective until the date upon which the revocation period has expired, which
will be the eighth day after Mr. Manley signs this Agreement, provided that the
Company has also signed this Agreement by that date. The parties acknowledge and
agree that revocation by Mr. Manley of the ADEA Waiver and Release is not
effective to revoke Mr. Manley’s waiver or release of any other claims pursuant
to this Agreement. The parties further agree that revocation by Mr. Manley of
the ADEA Waiver and Release shall entitle Rogue Wave to recover any and all
payments made by Rogue Wave in consideration for Mr. Manley executing and not
revoking the ADEA Waiver and Release, as articulated in paragraph 2 and to
recover the costs, expenses and attorney’s fees incurred in attempting to
recover such payments.
 
12.    BUSINESS EXPENSE REIMBURSEMENT.  Rogue Wave agrees to reimburse Mr.
Manley for those reasonable business expenses he necessarily incurred in his
capacity as a Rogue Wave employee prior the Separation Date to the extent such
expenses are consistent with Rogue Wave’s policies in this regard. Mr. Manley
acknowledges and agrees that Rogue Wave will not reimburse him for any expenses
he incurred after the Separation Date. Mr. Manley must submit the necessary
documentation establishing the amount, date and reason for expenses he incurred
and for which he seeks reimbursement no later than 15 days after the Separation
Date.
 
13.    REFERENCES.  To coordinate Rogue Wave’s response to any inquiries from
prospective employers seeking employment references concerning Mr. Manley, Mr.
Manley agrees to direct such prospective employers exclusively to the Rogue Wave
Vice President of Human Resources. Should the Vice President of Human Resources
receive an inquiry, the Vice President (or an authorized agent acting on behalf
of the Vice President) shall confirm Mr. Manley’s period of employment with
Rogue Wave, the position he held, and the latest salary that he received as an
employee and will state that company policy precludes the release of further
information.
 
14.    NONDISCLOSURE OF PROPRIETARY INFORMATION AND NON-COMPETITION AGREEMENT. 
Mr. Manley agrees and acknowledges that he is bound, and will continue to be
bound after the Execution Date of this Agreement, by the terms of the Employee
Proprietary Information and Inventions Agreement (“Confidentiality Agreement”)
between Mr. Manley and Rogue Wave, executed by Mr. Manley on April 24, 2001, a
copy of which is attached hereto as Exhibit A and which is incorporated herein
as if set forth in full. Mr. Manley specifically acknowledges that, without
limitation, he remains bound by a covenant not to compete with Rogue Wave for
the period of time specified in the Confidentiality Agreement. Mr. Manley
acknowledges that this restriction prohibits him, without limitation, from
engaging in the design, development, marketing or sale of any product, service,
process, system, or software that was marketed, sold, or under development by
Rogue Wave (including Rogue Wave’s subsidiaries and divisions) at any time
during Mr. Manley’s employment with Rogue Wave. Mr. Manley also specifically
acknowledges that, without limitation, he remains bound by a covenant not to
solicit Rogue Wave customers, employees, and partners. Nothing in this paragraph
should be construed to narrow the obligations of Mr. Manley imposed by any other
agreement, statute, case law or other source.
 
15.    RELEASE OF CLAIMS BY MR. MANLEY.  For the consideration set forth in this
Agreement and the mutual covenants of Rogue Wave and Mr. Manley, Mr. Manley
hereby releases, acquits and forever discharges Rogue Wave, its affiliated
corporations and entities, its and their officers, directors, agents,
representatives, servants, attorneys, employees, shareholders, successors and
assigns of and from any and all claims, liabilities, demands, causes of action,
costs, expenses, attorneys’ fees, damages, indemnities and obligations of every
kind and nature, in law, equity, or otherwise, known or unknown, suspected and
unsuspected, disclosed and undisclosed, liquidated or contingent, arising out of
or in any way related to agreements, events, acts or conduct at any time prior
to and including the Execution Date, including but not limited to: any and all
such claims and demands directly or indirectly arising out of or in any way
connected with Mr. Manley’s employment with Rogue Wave or the conclusion of that
employment; claims or demands related to salary, bonuses, commissions, incentive
payments, stock, stock options, or any ownership or equity interests in Rogue
Wave, vacation pay, personal time off, fringe benefits, expense reimbursements,
sabbatical benefits, severance benefits, or any other form of compensation;
claims pursuant to any federal, any state or any local law, statute, common law
or cause of action including, but not limited to, the Federal Civil Rights Act
of 1964, as amended; damages, attorney’s fees, court costs, or any expenses
under Title VII of the Federal Civil Rights Act of 1964, as amended; the Federal
Americans with Disabilities Act of 1990; the Family and Medical Leave Act; the
Employee Retirement Income Security Act; the Colorado Anti-Discrimination Act;
the Age Discrimination in Employment Act; the Equal Pay Act of 1963, as amended;
the Fair Labor Standard Act, as amended; the Oregon Fair Employment Practices
Act; the Oregon Equal Pay Act; tort law, contract law; and wrongful discharge;
discrimination; harassment; fraud; misrepresentation; defamation; libel;
emotional distress; breach of the implied covenant of good faith and fair
dealing, or any other obligation arising under any statute, agreement or source
of law. Mr. Manley agrees that in the event he brings a claim or charge covered
by this release, or does not dismiss with prejudice and withdraw any claim
covered by this release, in which he seeks damages against Rogue Wave or in the
event he seeks to recover against Rogue Wave in any claim brought by a
governmental agency on his behalf, this



--------------------------------------------------------------------------------

Agreement shall serve as a complete defense to such claims or charges.
 
16.    TAX CONSEQUENCES.  Mr. Manley expressly acknowledges that Rogue Wave has
not made, nor herein makes, any representation about the tax consequences of any
consideration provided by Rogue Wave to Mr. Manley pursuant to this Agreement.
Mr. Manley agrees to indemnify and hold Rogue Wave harmless for any and all
claims or penalties asserted against Rogue Wave for failure to pay taxes due on
any consideration provided by Rogue Wave pursuant to this Agreement.
 
17.    COOPERATION.  Mr. Manley agrees to fully cooperate with Rogue Wave and
make himself available to the company for any investigations or lawsuits
involving Rogue Wave or its successors or assigns. Except for time spent in
depositions or trial, Mr. Manley will be paid an hourly rate based on his final
base salary for time spent at the request of Rogue Wave. Rogue Wave agrees to
provide reasonable notice to Mr. Manley of the need to so participate in any
investigation, deposition or trial and shall undertake in good faith to
coordinate such time so as to not be a burden upon Mr. Manley’s new employment.
Nothing in this Agreement will restrict or preclude Mr. Manley from, or
otherwise influence Mr. Manley in, testifying fully and truthfully in legal,
administrative, or any other proceedings involving Rogue Wave, as required by
law or formal legal process.
 
18.    AGREEMENT NOT TO SEEK REEMPLOYMENT.  As a free and voluntary act, Mr.
Manley agrees never to seek or accept direct or indirect employment or
consulting or contracting employment with Rogue Wave for a period of five (5)
years from the Execution Date of this Agreement. If this provision is breached
by Mr. Manley, the application will be rejected by Rogue Wave without any
resulting liability for Rogue Wave. In the event Mr. Manley is employed as an
employee, consultant, independent contractor, or otherwise, in contravention of
the terms of this paragraph 18 of this Agreement, he shall be subject to summary
dismissal or discharge without any resulting liability for Rogue Wave.
Notwithstanding the foregoing, Rogue Wave and Mr. Manley agree that Mr. Manley
may seek or accept employment as an employee, consultant, independent
contractor, or sub-contractor with any person or entity that contracts with
Rogue Wave, provided he does not work directly or indirectly on work related to
Rogue Wave and that such employment does not violate Mr. Manley’s obligations
under the Confidentiality Agreement or any state or federal law, including but
not limited to the protection of Rogue Wave’s trade secrets. Mr. Manley
represents that he does not currently have any application for employment
pending with Rogue Wave.
 
19.    NO THIRD PARTY RIGHTS.  The Parties agree that by making this Agreement,
they do not intend to confer any benefits, privileges, or rights to others. The
Agreement is strictly between the Parties hereto, subject to the terms of
paragraph 23 below, and that it shall not be construed to vest in any other the
status of third-party beneficiary.
 
20.    VOLUNTARY AND KNOWINGLY.  Mr. Manley acknowledges that, before executing
this Agreement, he has been advised and given the opportunity to consult with
counsel and has in fact sought and received advice from counsel of his own
choosing, and was fully advised of his rights under law. Mr. Manley further
acknowledges that he has reviewed this Agreement in its entirety, understands
it, and voluntarily executes it.
 
21.    DUTY TO EFFECTUATE.  The Parties agree to perform any lawful additional
acts, including the execution of additional agreements, as are reasonably
necessary to effectuate the purpose of this Agreement.
 
22.    ENTIRE AGREEMENT.  Except for those agreements expressly referenced
herein, this Agreement, including Exhibits A hereto, constitutes the complete,
final and exclusive embodiment of the entire agreement between Mr. Manley and
Rogue Wave with regard to the subject matter hereof. This Agreement is entered
into without reliance on any promise or representation, written or oral, other
than those expressly contained herein. It may not be modified except in a
writing signed by the Chief Executive Officer of Rogue Wave.
 
23.    SUCCESSORS AND ASSIGNS.  This Agreement, including Exhibit A, hereto,
shall bind the heirs, personal representatives, successors, assigns, executors
and administrators of each party, and insure to the benefit of each party, its
heirs, successors and assigns.
 
24.    APPLICABLE LAW.  The Parties agree and intend that Colorado statutes and
case law shall govern any and all disputes arising between the Parties relating
to, construing, interpreting, or enforcing this Agreement and relating to any
other aspect of Mr. Manley’s employment with Rogue Wave.
 
25.    ARBITRATION.  The Parties agree, that to submit any dispute between them
concerning or arising out of this Agreement, or concerning or arising out of Mr.
Manley’s employment with Rogue Wave, to resolution in final and binding
arbitration in Denver, Colorado under the American Arbitration Association’s
Rules for the Resolution of Employment Disputes before an arbitrator selected
from the Judicial Arbiter Group located in Denver, Colorado. The parties agree
that the arbitration



--------------------------------------------------------------------------------

proceedings shall not be open to the public. The arbitrator will be selected by
mutual agreement of the parties, and such agreement shall not be unreasonably
withheld. The decision of the arbitrator shall be final and binding. The
arbitration award may be enforced in any court of competent jurisdiction. Each
party will bear her/its own costs and attorneys’ fees incurred in connection
with any arbitration, and no party or an attorney for any party shall seek or
accept an award of attorneys’ fees under any statute, rule or order of court in
connection with the lawsuit. The Parties agree that nothing in this paragraph
shall prevent either Party from pursuing claims for temporary equitable relief
concerning obligations under this Agreement in a court of competent
jurisdiction. Any party bringing an action in contravention of this paragraph
shall be liable to the other party for the costs, expenses and attorney’s fees
incurred in successfully dismissing the action or successfully transferring the
action to arbitration under this paragraph.
 
26.    SEVERABLE.  If any provision of this Agreement is determined to be
invalid, void or unenforceable, in whole or in part, this determination will not
affect any other provision of this Agreement, and the provision in question
shall be modified so as to be rendered enforceable.
 
27.    ENFORCE ACCORDING TO TERMS.  The Parties intend this Agreement to be
enforced according to its terms.
 
28.    EXECUTION DATE.  This Agreement is effective on the later of the dates
that each of the Parties signed this Agreement (“Execution Date”).
 
29.    COUNTERPARTS.  This Agreement may be executed in one or more
counterparts, any of which need not contain the signatures of more than one
party but all signed counterparts taken together will constitute one and the
same argument.
 
30.    SECTION HEADINGS.  The section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.
 
31.    EXPIRATION.  Unless otherwise agreed to by Rogue Wave in writing signed
by an authorized Rogue Wave representative, this agreement must be executed by
Mr. Manley and delivered to Rogue Wave no later than November 24, 2002, to be
effective or binding on Rogue Wave.
 
IN WITNESS WHEREOF, the Parties have duly authorized and caused this Agreement
to be executed as follows:
 
MARC MANLEY, an individual
     
ROGUE WAVE SOFTWARE, INC.,
a Delaware corporation
/s/ Marc Manley

--------------------------------------------------------------------------------

     
/s/ John Floisand

--------------------------------------------------------------------------------

Marc Manley
     
By:
Its:
 
John Floisand
Chief Executive Officer
Date: November 12, 2002
     
Date: November 12, 2002

 
Exhibit A: Employee Proprietary Information and Inventions Agreement, filed as
Exhibit 10.13, Exhibit D, to the Registrant’s quarterly report on Form 10-Q for
the quarter ended December 31, 2001.